
	

115 SRES 373 IS: Supporting the goals and ideals of “Korean American Day”.
U.S. Senate
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 373
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2018
			Ms. Harris submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of Korean American Day.
	
	
 Whereas the influence of Korean Americans may be observed in all facets of life in the United States, including politics, industry, entrepreneurship, volunteerism, the arts, and education;
 Whereas 102 courageous Korean immigrants arrived in the United States on January 13, 1903, initiating the first chapter of Korean immigration to the United States, the land of opportunity;
 Whereas these pioneer Korean immigrants faced tremendous social and economic obstacles as well as language barriers in the United States;
 Whereas in pursuit of the American dream, Korean immigrants initially served as farmworkers, wage laborers, and section hands throughout the United States;
 Whereas, through resilience, tenacious effort, and immense sacrifice, first generation Korean immigrants established a new home in a new land that became the home for future generations of Korean Americans;
 Whereas the centennial year of 2003 marked an important milestone in the history of Korean immigration;
 Whereas the House of Representatives passed House Resolution 487 to commemorate Korean American Day in the 109th Congress;
 Whereas the Senate passed Senate Resolution 283 to commemorate Korean American Day in the 109th Congress;
 Whereas, just as other immigrants before them, Korean Americans— (1)came to the United States seeking opportunity and a better life; and
 (2)have thrived in the United States due to strong work ethic, family bonds, and community spirit;
 Whereas Korean Americans have made significant contributions to the economic vitality of the United States and the global marketplace;
 Whereas Korean Americans have invigorated businesses, nonprofit organizations and other nongovernmental organizations, government, technology, medicine, athletics, arts and entertainment, journalism, religious communities, academic communities, and countless other facets of society in the United States;
 Whereas Korean Americans have made enormous contributions to the military strength of the United States and served with distinction in the Armed Forces during World War I, World War II, and the conflict in Korea;
 Whereas South Korea will host the 2018 Winter Olympics in PyeongChang, South Korea; and
 Whereas the Centennial Committees of Korean Immigration and Korean Americans have designated January 13 of each year as ‘‘Korean American Day’’ to commemorate the first step of the long and prosperous journey of Korean Americans in the United States: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of Korean American Day;
 (2)urges the people of the United States to observe Korean American Day so as to have a greater appreciation of the invaluable contributions that Korean Americans have made to the United States; and
 (3)honors and recognizes the 115th anniversary of the arrival of the first Korean immigrants to the United States.
			
